TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00066-CR



                                     Robert Herrin, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
        NO. D-1-DC-11-904026, HONORABLE KAREN SAGE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Robert Herrin seeks to appeal a judgment of conviction for aggravated robbery

of an elderly person. The trial court has certified that: (1) this is a plea bargain case from which

Herrin has no right of appeal, and (2) Herrin waived the right of appeal. The appeal is dismissed.

See Tex. R. App. P. 25.2(a)(2), (d).



                                              ___________________________________________

                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: March 2, 2012

Do Not Publish